Citation Nr: 0400094	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  03-01 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to an increased evaluation for scar, status 
postoperative appendectomy, currently rated as 
noncompensable.


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for allergic 
rhinitis and continued a noncompensable evaluation for 
appendectomy residuals.  The RO recharacterized the 
disability of appendectomy residuals as scar, status 
postoperative appendectomy in an April 2003 rating decision, 
and continued a noncompensable evaluation under Diagnostic 
Codes 7399-7805.


FINDINGS OF FACT

1.  The veteran has a current disability of allergic 
rhinitis.

2.  Competent evidence of a nexus between allergic rhinitis 
and a disease or injury in service is not of record.

3.  The veteran did not engage in combat with the enemy.

4.  Scar, status postoperative appendectomy, is not 
superficial, poorly nourished, or painful, does not cause 
limited motion, and does not cover an area of 144 square 
inches or greater.


CONCLUSIONS OF LAW

1.  Allergic rhinitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  A compensable evaluation for scar, status postoperative 
appendectomy, is not warranted.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802-
7804 (2003); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the December 2002 statement of the case, the RO provided the 
criteria for establishing service connection, 38 C.F.R. 
sections 3.303 and 3.304, with the rating criteria for a 
hernia, ventral, postoperative, Diagnostic Code 7339 
(analogous to the veteran's status post appendectomy), and 
with the previous and new rating criteria for scars, 
Diagnostic Codes 7802 to 7805. 

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In a May 2002 VCAA letter, the RO stated that if the 
veteran had recently received treatment for any claimed 
disability, that the veteran should furnish the name and 
address of any doctors and/or hospitals providing the 
treatment, the conditions treated, the dates of treatment, 
and authorization for the RO to obtain the records.  The RO 
also stated that if the veteran recently received treatment 
at a VA facility or at VA expense, to furnish the dates and 
places of treatment and the RO would obtain the necessary 
reports.  Clearly, the veteran was informed of what records 
the RO would obtain and what information the veteran should 
provide.  See Quartuccio, supra.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA and private treatment records.  The 
veteran has not indicated the existence of any additional 
records that would aid in substantiating his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

In an October 1969 enlistment examination report, clinical 
evaluations of the nose and sinuses were normal.  In an 
October 1969 Report of Medical History, the veteran indicated 
that he did not have nor ever had ear, nose, or throat 
trouble, sinusitis, or hay fever.  He stated that he was in 
good health.

In an April 1970 replacement examination report, clinical 
evaluations of the nose and sinuses were normal.  In an April 
1970 Report of Medical History, the veteran indicated that he 
did not have nor ever had ear, nose, or throat trouble, 
sinusitis, or hay fever.  He stated that he was in good 
health.

In an April 1973 Dental Health Questionnaire, the veteran 
indicated that he did not have any allergies or sinus 
trouble.

In an October 1976 service medical record, the veteran 
complained of nasal congestion.  The examiner noted some 
postnasal drainage.  The impression was coryza.

In a March 1977 service medical record, the veteran 
complained of head congestion, rhinorrhea, and pharyngeal 
pain.  The examiner entered an impression of upper 
respiratory tract infection.

In an April 1978 service medical record, the veteran 
complained of a runny nose.  The examiner noted pressure upon 
percussion to nasal passages and sinuses.  The assessment was 
rhinitis.

In a March 1979 discharge examination report, clinical 
evaluations of the nose and sinuses were normal.  In a March 
1979 Report of Medical History, the veteran indicated that he 
did not have nor ever had ear, nose, or throat trouble, 
sinusitis, or hay fever.  He stated that he was currently in 
good health.

The veteran's DD Forms 214N indicated that he was awarded the 
National Defense Medal and a good conduct award, that he had 
approximately six years of foreign and/or sea service, and 
that he did not have Indochina or Korea service.

A May 1995 rating decision granted service connection for an 
appendectomy under Diagnostic Code 7399-7339, with a 
noncompensable evaluation.

In a December 1998 private examination report, the examiner 
noted that the veteran's head, eyes, ears, nose, and throat 
were unremarkable and that the abdomen was nontender.

In a March 1999 private examination report, the examiner 
noted that the abdomen was nontender, with no bruits.

In a July 1999 private outpatient treatment report, the 
veteran reported having a 10 to 11-year history of springtime 
rhinoconjunctivitis beginning in February and lasting through 
June.  Upon objective examination, the nose was clear.  The 
assessment was moderate to severe seasonal 
rhinoconjunctivitis.

In a March 2000 private outpatient treatment report, the 
veteran complained of allergies with nasal congestion and 
dizziness.  The assessment was benign positional vertigo.

In an April 2001 private outpatient treatment report, 
physical examination of the abdomen was normal.

In a July 2001 private emergency room examination report, the 
examiner noted that on physical examination the abdomen was 
nondistended with normal bowel sounds, and soft, with no 
masses or tenderness, no guarding or rebound, and no palpable 
pulsatile mass.

In an August 2001 private examination report, the examiner 
noted that a physical examination of the abdomen was normal.

In a May 2002 VA examination report, the veteran reported 
daily diarrhea and occasional bright red blood per rectum.  
He denied any difficulty with the surgical site of the 
appendectomy or with scar tenderness.  He reported that 
starting in 1979 he had runny nose, itchy and watery eyes, 
and sneezing.  He reported that he had an allergy test and 
that he was primarily allergic to all kinds of pollen and 
dust, which worsened in the spring and summer.  Upon physical 
examination, the examiner noted that the veteran's tympanic 
membranes were clear, his eyes had clear sclera, his nose was 
patent, he had pink and moist mucosa, his throat was supple, 
there was no lymphadenopathy, his oropharynx was clear, and 
his sinuses were nontender to percussion or palpation.  There 
was a scar on the right lower quadrant of the abdomen which 
was nontender, nondepressed, nonadhering, and nondisfiguring.  
There were positive bowel sounds in all quadrants, and the 
abdomen was soft and nontender, with no hepatosplenomegaly.  
The assessment was status post appendectomy without residual 
and seasonal allergic rhinitis.

In an August 2002 statement, the veteran asserted that after 
his appendectomy in 1974, he did not return to normal health.  
He stated that he developed loose bowel movements, bloody 
stools, and stomachaches which had become chronic and were 
getting worse.  He also stated that he often had a bloody 
nose, non-stop sneezing, very itchy eyes, and sleepless 
nights due to allergies since being exposed to shipyard and 
gunpowder dust aboard the ship.

In a January 2003 statement, the veteran asserted that he had 
constant pain at the scar site that was extremely tender to 
palpation and that it had caused marked interference with his 
employment because of frequent clinical visits and an 
inability to wear his service belt.  He stated that he had 
underlying tissue damage from the appendectomy which caused 
limitation of motion at times as well as pain.


III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2003).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  

During the pendency of this appeal, changes were made to the 
Schedule for Rating Disabilities for scars, as set forth in 
38 C.F.R. § 4.118.  Where the law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the Board must consider all versions.  

Under the old criteria, a 10 percent disability evaluation 
was warranted for a scar which was superficial, poorly 
nourished, with repeated ulceration or which was superficial, 
tender, and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2002).  Under the new 
criteria, effective August 30, 2000, a 10 percent disability 
evaluation is warranted for scars, other than head, face or 
neck, that are superficial and that do not cause limited 
motion, covering an area or areas of 144 square inches or 
greater, or for scars that are superficial and unstable, or 
for scars that are superficial and painful on examination.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Codes 7802-7804 
(2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

a.  Allergic rhinitis

The Board finds that the preponderance of the evidence is 
against a grant of service connection for allergic rhinitis.

In order to warrant service connection, the evidence must 
show a current disability, an injury or disease in service, 
and a link between the current disability and the injury or 
disease in service.  38 C.F.R. § 3.303 (2003).  In the case 
of any veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b) (West 2002).  

In this case, the veteran has asserted that he incurred 
allergic rhinitis as a result of breathing gunpowder dust in 
the shipyard and on board the ship.  However, there is no 
evidence, such as combat medals, which would indicate that 
the veteran engaged in combat with the enemy.  Therefore, in 
order to warrant service connection for allergic rhinitis as 
a result of breathing gunpowder dust during service, there 
must be competent evidence of a nexus between the veteran's 
current disability and a disease or injury in service.  The 
Board notes that he does have a current disability of 
allergic rhinitis.  However, whether the veteran's current 
disability is related to his exposure to gunpowder dust in 
service is a matter of medical etiology.  While the veteran 
is competent to say that he breathed gunpowder dust in 
service, he is not competent to say that his current allergic 
rhinitis is related to breathing gunpowder dust in service.  
He does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494 
(1992).  The Board finds the veteran's assertion that he 
breathed gunpowder dust while in service credible.  However, 
there is no competent evidence of record linking the 
veteran's current disability of allergic rhinitis to 
breathing gunpowder dust in service.  The current medical 
evidence notes only that the veteran suffers from seasonal 
allergies.  Without competent evidence of a nexus between the 
veteran's current disability and a disease or injury in 
service, service connection cannot be granted.

Finally, the service medical records noted instances of 
coryza, upper respiratory infection and rhinitis.  However, 
these instances appear to have been acute in nature, as 
clinical evaluations of the nose and sinuses in the March 
1979 discharge examination report were normal, and the 
veteran noted in the March 1979 Report of Medical History 
that he did not have nor ever had ear, nose, or throat 
trouble, sinusitis, or hayfever.  Further, he stated that he 
was currently in good health upon discharge.  The first 
evidence of allergic rhinitis after service was in July 1999, 
nearly 20 years after discharge from service. Although the 
veteran alleged in his 2002 VA examination that he had had 
allergic rhinitis since service, the record does not support 
findings of chronic allergic rhinitis from 1979 to 1999, and 
there is no competent medical evidence indicating that 
symptoms the veteran alleges represented chronic rhinitis 
with onset in or attributable to service.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Board finds that the preponderance of the evidence is 
against a grant of service connection for allergic rhinitis, 
and there is no doubt to be resolved.  Gilbert, 1 Vet. App. 
at 55.


b.  Scar, status postoperative appendectomy

The Board finds that the preponderance of the evidence is 
against a grant of a compensable evaluation for scar, status 
postoperative appendectomy.

Under the old criteria, a 10 percent disability evaluation 
was warranted for a scar which was superficial, poorly 
nourished, with repeated ulceration or which was superficial, 
tender, and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2002).  Under the new 
criteria, effective August 30, 2000, a 10 percent disability 
evaluation is warranted for scars, other than head, face or 
neck, that are superficial and that do not cause limited 
motion, covering an area or areas of 144 square inches or 
greater, or for scars that are superficial and unstable, or 
for scars that are superficial and painful on examination.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Codes 7802-7804 
(2003).

The veteran has asserted that his service medical records 
indicated post appendectomy residuals.  The Board notes that 
service medical records are not probative evidence of the 
veteran's current medical condition related to scar, status 
postoperative appendectomy.  The veteran has also asserted 
that he has current pain from his scar, and that his scar is 
tender and that he is unable to wear his utility belt at 
work.  He also noted that he had underlying tissue damage and 
limitation of motion.  In contrast, the examiner in the May 
2002 VA examination report noted that the scar in the right 
lower quadrant of the abdomen was nontender, nondepressed, 
nonadhering, and nondisfiguring.  Further, the veteran denied 
any difficulty with the surgical site of the appendectomy or 
with scar tenderness.  The examiner's assessment was status 
post appendectomy without residual.  

The veteran's abdomen was noted to be normal in private 
examination reports from December 1998, March 1999, April 
2001, July 2001, and August 2001.  The examiner in the July 
2001 examination report specifically noted that the abdomen 
was nondistended, soft, with no masses or tenderness.  
Further, there was no guarding or rebound upon physical 
examination, and no palpable pulsatile mass.  The Board finds 
the objective observations of the medical examiners more 
probative than the veteran's subjective assertions regarding 
the condition of his scar, especially when the veteran has 
given conflicting reports as to the condition of his scar, 
and thus finds that the scar does not warrant a compensable 
evaluation.

The Board notes that the veteran has asserted that he has had 
bowel problems and stomachaches since his appendectomy.  The 
medical evidence does not link these problems to service or 
to appendectomy residuals, however, and the first evidence of 
record of these problems was in May 2002, nearly 20 years 
since discharge from service.

The Board finds that the preponderance of the evidence is 
against a grant of a compensable evaluation for scar, status 
postoperative appendectomy, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.

Finally, review of the record reveals that the RO has not 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board finds that the evidence does not show 
that this case presented such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Postservice hospitalization 
due to the appendectomy scar is not shown.  Although the 
veteran has asserted that his scar prevents him from wearing 
his utility belt at work, the Board does not find that this 
rises to the level of marked interference with employment.  
The Board concludes that referral of this case to the Under 
Secretary or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to service connection for allergic rhinitis is 
denied.

Entitlement to a compensable evaluation for scar, status 
postoperative appendectomy is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



